Name: COUNCIL REGULATION (EEC) No 1545/93 of 14 June 1993 fixing prices for rice for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 25. 6 . 93 Official Journal of the European Communities No L 154/7 COUNCIL REGULATION (EEC) No 1545/93 of 14 June 1993 fixing prices for rice for the 1993/94 marketing year Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4 ); Whereas, for the products referred to in this Regulation, the application of the aforementioned criteria entails fixing those prices at the levels indicated below, HAS ADOPTED THIS REGULATION: Article 1 For the 1993/94 marketing year, prices for rice shall be as follows: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( ! ), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the markets and prices policy continues to be the main instrument of the incomes policy in the rice sector; Whereas the intervention price for paddy rice must be fixed at a rate which takes account, on the one hand, of the policy in respect of rice production with a view to the uses to which it is put and, on the other, of the budgetary and market constraints; Whereas the target price for husked rice must be derived from the intervention price for paddy rice in accordance with the criteria set out in Article 4 ( 3 ) of Council (a ) intervention price, paddy rice : ( b ) target price, husked rice: ECU 313,65/tonne; ECU 537,54/tonne . Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities. It shall apply from 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH 0 OJ No C 80, 20. 3 . 1993 , p. 8 . ( 2 ) OJ No C 150, 31 . 5 . 1993 . ( 3 ) OJ No C 129, 10. 5 . 1993, p. 25 . (4 ) OJ No L 166, 25 . 6 . 1976 , p. 1 . Regulation as last amended by Regulation (EEC) No 1544/93 (see page 5 of this Official Journal ).